Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-5, 7, 9, 19-23 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hiroi et al. (US 2013/0285203; hereinafter Hiroi).
Regarding claim 1, Hiroi discloses, in fig. 4, an embedded dynamic random access memory (DRAM) device, comprising: a dielectric layer 29b having a logic area and a memory area, the dielectric layer 29b having an uppermost surface; a metal trace 22 and a metal via 15sp/15ss in the logic area of the dielectric layer 29b; and one or more ferroelectric capacitors C in the memory area of the dielectric layer 29b, wherein each ferroelectric capacitor C includes an a first electrode layer 32, a ferroelectric layer (ZrO 33; [0109]), and a second electrode layer 34, wherein the ferroelectric layer 33 is between the first electrode layer 32 and the second electrode layer 34, wherein the ferroelectric layer 33 surrounds the second electrode layer 34 of each ferroelectric capacitor C and extends along a top surface of the dielectric layer 29b in the memory area, and wherein the first electrode layer 32 has an uppermost surface below the uppermost surface of the dielectric layer 29b.  
Regarding claim 2, Hiroi discloses further comprising: a first etch stop layer 27a is below the dielectric layer 29b; and a second etch stop layer 28c is above a top surface of the metal trace 21 and a top surface of the dielectric layer 29b in the logic area, and the second etch stop layer 28c is above a top surface of the ferroelectric layer 33 and a top surface of the second electrode layer 34 in the memory area (fig. 4).  
Regarding claim 3, Hiroi discloses wherein a top surface of the second etch stop layer 28c in the logic area has a z-height that is approximately equal to a z-height of a top surface of the second etch stop layer 28c in the memory area (fig. 4).  
Regarding claim 4, Hiroi discloses further comprising: a first dielectric layer 26a below the first etch stop layer 27a; one or more first metal traces and one or more first metal vias 15ss in the first dielectric layer 26a; a second dielectric layer 29c above the second etch stop layer 28c; and one or more second metal traces 5/23 and one or more second metal vias in the second dielectric layer 29c (fig. 4).  
Regarding claim 5, Hiroi discloses wherein the one or more first metal traces 15ss are positioned below the metal via 15sp in the logic area and the one or more ferroelectric capacitors 33 in the memory area, and wherein the one or more second metal vias 23/23p are positioned above the metal trace in the logic area and the one or more ferroelectric capacitors 33 in the memory area (fig. 4).  
Regarding claim 7, Hiroi discloses further comprising a third etch stop layer 28b below the dielectric layer 29b (fig. 4).  

Regarding claim 9, Hiroi discloses wherein the first and second electrode layers 32/34 include one or more conductive materials, including ruthenium, tungsten, copper, aluminum, tantalum nitride, titanium nitride, and any combination thereof, wherein the first electrode layer has one or more conductive materials that are similar or different to one or more conductive materials of the second electrode layer, and wherein the first electrode has a thickness that is approximately equal to or different than a thickness of the second electrode layer (fig. 4 & [0109]).

Regarding claim 19, Hiroi discloses, in fig. 4, a memory (DRAM) device, comprising: a semiconductor substrate 1s; and an embedded DRAM above the semiconductor substrate 1s, wherein the embedded DRAM includes a dielectric layer 29b having a logic area and a memory area, the dielectric layer 29b having an uppermost surface; a metal trace 22 and a metal via 15ss/15sp in the logic area of the dielectric layer 29b; and one or more ferroelectric capacitors C in the memory area of the dielectric layer 29b, wherein each ferroelectric capacitor C includes an a first electrode layer 32, a ferroelectric layer (ZrO 33; [0109]), and a second electrode layer 34, wherein the ferroelectric layer 33 is between the first electrode layer 32 and the second electrode layer 34, and wherein the ferroelectric layer 33 surrounds the second electrode layer 34 of each ferroelectric capacitor C and extends along a top surface of the dielectric layer 29b in the memory area, and wherein the first electrode layer 32 has an uppermost surface below the uppermost surface of the dielectric layer 29b.  
Regarding claim 20, Hiroi discloses further comprising: a first etch stop layer 27a is below the dielectric layer 29b; and a second etch stop layer 28c is above a top surface of the metal trace 21 and a top surface of the dielectric layer 29b in the logic area, and the second etch stop layer 28c is above a top surface of the ferroelectric layer 33 and a top surface of the second electrode layer 34 in the memory area (fig. 4).  
Regarding claim 21, Hiroi discloses wherein a top surface of the second etch stop layer 28c in the logic area has a z-height that is approximately equal to a z-height of a top surface of the second etch stop layer 28c in the memory area (fig. 4).  
Regarding claim 22, Hiroi discloses further comprising: a first dielectric layer 26a below the first etch stop layer 27a; one or more first metal traces and one or more first metal vias 15ss in the first dielectric layer 26a; a second dielectric layer 29c above the second etch stop layer 28c; and one or more second metal traces 5/23 and one or more second metal vias in the second dielectric layer 29c, and a third etch stop layer 8 below the first dielectric layer 26a (fig. 4).  
Regarding claim 23, Hiroi discloses wherein the one or more first metal traces 15ss are positioned below the metal via 15sp in the logic area and the one or more ferroelectric capacitors 33 in the memory area, and wherein the one or more second metal vias 23/23p are positioned above the metal trace in the logic area and the one or more ferroelectric capacitors 33 in the memory area (fig. 4).  
Regarding claim 25, Hiroi discloses wherein the first and second electrode layers 32/34 include one or more conductive materials, including ruthenium, tungsten, copper, aluminum, tantalum nitride, titanium nitride, and any combination thereof, wherein the first electrode layer has one or more conductive materials that are similar or different to one or more conductive materials of the second electrode layer, and wherein the first electrode has a thickness that is approximately equal to or different than a thickness of the second electrode layer (fig. 4 & [0109]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 6, 8 and 24 are rejected under 35 U.S.C. 103 as being unpatentable Hiroi (US 2013/0285203) in view of Chavan et al. (US 9,147,689; hereinafter Chavan).
Regarding claims 6, 8 and 24, Hiroi fails to disclose the ferroelectric layer includes one or more ferroelectric materials, including hafnium zirconium oxide (HfZrO), silicon-doped (Si-doped) hafnium oxide, germanium-doped (Ge-doped) hafnium oxide, aluminum-doped (Al-doped) hafnium oxide, and yttrium-doped (Y-doped) hafnium oxide.
However, Chavan discloses the ferroelectric layer includes one or more ferroelectric materials, including hafnium zirconium oxide (HfZrO), silicon-doped (Si-doped) hafnium oxide, germanium-doped (Ge-doped) hafnium oxide, aluminum-doped (Al-doped) hafnium oxide, and yttrium-doped (Y-doped) hafnium oxide (col. 5, lines 24-31).
It would have been obvious to the ordinary artisan at the time the invention was made to use the ferroelectric material as taught by Chavan since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Although the thickness of the ferroelectric layer is not exactly as claimed, these claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang. 40 USPQ2d 1685, 1688(Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Response to Arguments

3.	Applicant's arguments with respect to the pending claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818